—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered November 16, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
The record of the settlement hearing supports the court’s conclusion that the challenged portions of the transcript were inaccurate and that the alternate jurors had, in fact, been properly sworn (see People v Alomar, 93 NY2d 239; People v Childs, 247 AD2d 319, lv denied 92 NY2d 849).
The court properly declined defendant’s request for an alibi instruction, since the evidence did not establish that he was elsewhere at the time that the crime was committed, or even that it would have been difficult for him to have arrived at the crime scene by the time of the crime (see People v Walsh, 169 AD2d 845). In any event, even if we were to find that an alibi charge should have been provided, we would find no basis for reversal because the charge as a whole conveyed the necessary information regarding the People’s burden of proof and sufficiently instructed the jury that the burden never shifts to defendant (People v Warren, 76 NY2d 773). Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.